UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 PCSB Financial Corporation (Exact Name of Registrant as Specified in Its Charter) Maryland 81-4710738 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2615 Strang Blvd., Suite 100 Yorktown Heights, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Common stock, $0.01 par value per share The NASDAQ Stock Market LLC (Title of each class to be so registered) (Name of each exchange on which each class is to be registered) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) or (e), check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) or (e), check the following box.¨ If this form relates to the registration of a class of securities concurrently with a Regulation A offering, check the following box.¨ Securities Act registration statement or Regulation A offering statement file number to which this form relates (if applicable):333-215052 Securities to be registered pursuant to Section 12(g) of the Act: N/A (Title of class) Item 1.Description of Registrant’s Securities to be Registered. For a description of the Registrant’s securities to be registered, reference is made to the sections “Description of Capital Stock of PCSB Financial” and “Market for the Common Stock” in the Prospectus contained in the Registrant’s Registration Statement on Form S-1 (File No. 333-215052), initially filed on December 12, 2016, and subsequently amended (the Form S-1”), which sections are hereby incorporated by reference.For a description of the provisions of the Registrant’s Articles of Incorporation and Bylaws that may render a change in control of the Registrant more difficult, reference is made to the sections “Restrictions on the Acquisition of PCSB Financial” and “Description of Capital Stock of PCSB Financial” contained in such Prospectus, which sections are incorporated herein by reference. Item 2.Exhibits. 1. Articles of Incorporation of Registrant (incorporated by reference to Exhibit 3.1 of the Form S-1). 2. Bylaws of Registrant (incorporated by reference to Exhibit 3.2 of the Form S-1). 3. Specimen Certificate for Common Stock (incorporated by reference to Exhibit 4 of the Form S-1). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date: April 17, 2017 PCSB FINANCIAL CORPORATION By: /s/ Scott D. Nogles Scott D. Nogles Executive Vice President and Chief Financial Officer
